internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp 2-plr-109223-99 date date legend distributing controlled family group a family group b senior generation present shareholders senior generation former shareholders x y z business t this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction on behalf of the above-captioned taxpayer additional information was received on september october october and date the material information submitted for consideration is summarized below distributing an s_corporation incorporated in state y is engaged in business t family group a and family group b each own one-half of distributing’s common_stock the division of distributing into two separate businesses is necessary because of the inability of the two family groups to agree upon fundamental management and operational issues the two groups have widely divergent views regarding the present plr-109223-99 and future management of distributing’s business and the practices and procedures that need to be adopted to assure the continued growth and success of the business these divergent views have very seriously affected the management and operation of distributing’s business consequently the parties have proposed that distributing transfer approximately one-half of its net assets to a yet to be created corporation controlled in exchange for of controlled’s outstanding_stock controlled intends to elect for controlled to be an s_corporation for its first taxable_year after the split-off and pursuant to a restructuring of indebtedness owing to z approximately of the z indebtedness will be an obligation solely of controlled and the remaining will be a continuing obligation solely of distributing such percentages to be adjusted to take into account various additional equalizing items as determined by an arbitration board controlled will also assume a portion of distributing’s indebtedness distributing will then transfer all of controlled’s stock that it owns to family group a in exchange for all of their distributing stock there will also be a circular exchange of land as part of the transaction senior generation present shareholders members_of_family group a and senior generation former shareholders members_of_family group b are joint owners of various parcels of land leased to distributing under an oral lease the two senior generation shareholder groups are sometimes hereinafter referred to collectively as joint owners distributing also owns some land outright both as sole owner of some parcels and as to other properties jointly with the joint owners the land including the undivided fractional interests will be exchanged by between and among the joint owners and distributing after the proposed exchange and split-off there will be two corporations both economically viable business operations of approximately equal value the exchange of property will be structured as a circular exchange senior generation former shareholders will convey their relinquished_property to distributing distributing will convey its relinquished_property to senior generation present shareholders and senior generation present shareholders will convey their relinquished_property to senior generation former shareholders in all twenty-five separate parcels of land are held by distributing and the joint owners in whole and undivided fractional interests the value of all interests to be relinquished by each party to the exchange is approximately equal the value of the replacement_property to be received in the exchange by each party is also about equal at the conclusion of the transaction each party which formerly held fractional interests in various parcels of land will generally be owners of their respective parcels financial information has been received that reflects that distributing has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years plr-109223-99 in connection with the proposed transaction the following additional representations are made a the fair_market_value of the controlled stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in exchange b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d following the transaction the distributing and controlled corporations will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to the consummation of the transaction e the distribution is being carried out for the purposes set forth above the distribution is motivated in whole or substantial part by one or more of these corporate business purposes f except for a gifting program among family group a shareholders there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled g distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the plr-109223-99 ordinary course of business j the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of property l distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the transaction m no income items including accounts_receivable or any item resulting from a sale exchange or disposition of property that would have resulted in income to distributing and no items of expense will be transferred to controlled if distributing has earned the right to receive the income or could claim a deduction for the expense under the accrual or similar method_of_accounting n incident to the transfer of some of its assets to controlled distributing and or controlled will cooperate in collecting and or physically dividing the accounts_receivable of distributing as of the split-off date and will remit appropriate payments to the other so as to result in a nearly equal division of assets of distributing between distributing and controlled to the extent that one or more cooperatives will not agree to a transfer of a portion of the cooperative retains of distributing to controlled cooperative retains will be handled in the same manner as accounts_receivable in the event that there is a collection of accounts_receivable or of cooperative retains by distributing or controlled distributing or controlled will be an open-account creditor of the other other than what is otherwise described in this paragraph no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution o payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's-length p no two parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code plr-109223-99 q the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled r less than percent of the total combined voting power of all classes of distributing stock entitled to vote and less than percent of the total value of shares of all classes of distributing stock will have been acquired by purchase under sec_355 or during the five-year period ending on the date of the distribution determined after applying sec_355 based solely on the information submitted and the representations set forth above we rule as follows the transfer by distributing to controlled of certain of its assets in exchange for all of the common_stock of controlled followed by the distribution of all the controlled stock as described above will constitute a reorganization under sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization under sec_368 of the code distributing will recognize no gain_or_loss upon the transfer of certain assets to controlled in exchange for all of controlled’s stock and the assumption_of_liabilities as described above code sec_361 and sec_357 no gain_or_loss will be recognized by controlled on receipt of the assets in exchange for all the shares of controlled as described above sec_1032 controlled’s basis in the distributing assets received by controlled in the transaction will be the same as the basis of such assets in the hands of distributing immediately before the transfer sec_362 controlled’s holding_period of the distributing assets received by controlled in the transaction will include the period during which distributing held the assets sec_1223 no gain_or_loss will be recognized to and no amount will be included in the income of the family group a shareholders upon receipt of controlled stock in exchange for all of their distributing stock as described above sec_355 the basis of the controlled stock received by each member of group a will be the same as the basis of the distributing stock that member surrendered in exchange therefor sec_358 plr-109223-99 the holding_period of the controlled stock to be received by the shareholders of distributing as described above will include the period of the distributing stock surrendered in the exchange provided that such stock is held as a capital_asset by those respective shareholders on the day of the exchange sec_1223 distributing will recognize no gain_or_loss upon the distribution of all of its controlled stock to distributing shareholders as described above pursuant to sec_361 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 distributing_corporation will not have any net_recognized_built-in_gain under sec_1374 resulting from the transfer of certain of its net assets to controlled in exchange for all of the outstanding_stock of controlled and there will be no tax imposed under sec_1374 on the income of distributing for the taxable_year in which such transfer occurs the s election to be made by controlled immediately following the distribution of controlled’s stock by distributing will not subject controlled’s assets to be taxed under nor will controlled thereafter have any net_recognized_built-in_gain under sec_1374 on the income of controlled with respect to the assets received from distributing sec_1362 of the code provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1368 of the code provides that the term accumulated adjustment account aaa means an account of the s_corporation which is adjusted for the s_period in a manner similar to the adjustments under sec_1367 except that no adjustment shall be made for income and related expenses which is exempt from tax under title_26 and the phrase but not below shall be disregarded in sec_1367 and no adjustment shall be made for federal taxes attributable to any taxable_year in which the corporation was a c_corporation sec_1_1368-2 of the income_tax regulations provides that if an s_corporation with accumulated_earnings_and_profits transfers a part of its assets constituting an active trade_or_business to another corporation in a transaction to which sec_368 applies and immediately thereafter the stock and securities of the controlled_corporation are distributed in a distribution or exchange to which sec_355 or so much of sec_356 as relates to sec_355 applies the aaa of the distributing_corporation immediately before the transaction is allocated between the distributing_corporation and plr-109223-99 the controlled_corporation in a manner similar to the manner in which the earnings_and_profits of the distributing_corporation are allocated under sec_312 for rulings and distributing’s momentary ownership of stock of controlled as part of the reorganization will not cause controlled to be an ineligible_corporation under sec_1361 therefore assuming that controlled will otherwise meet the requirements of a small_business_corporation under sec_1361 of the code controlled will be eligible to make an s_corporation_election under sec_1362 for its first taxable_year distributing’s aaa immediately before the transaction will be allocated between distributing and controlled in a manner similar to the manner in which distributing’s earnings_and_profits will be allocated under sec_312 under sec_1245 distributing will recognize no gain and will include no amounts in income under sec_1245 on the transfer of a portion of distributing’s assets to controlled under sec_1250 distributing will recognize no gain and will include no amounts in income under sec_1250 on the transfer of the portion of distributing’s assets to controlled no gain_or_loss will be recognized by distributing as a result of the proposed transfer by distributing of certain parcels of land and undivided fractional interests in certain other parcels of land in exchange for undivided fractional interests in other parcels of land to be transferred to distributing by senior generation former shareholders sec_1031 no gain_or_loss will be recognized by senior generation former shareholders as a result of the proposed transfer by them of undivided fractional interests in certain parcels of land in exchange for undivided fractional interests in other parcels of land to be transferred to them by senior generation present shareholders sec_1031 no gain_or_loss will be recognized by senior generation present shareholders as a result of the proposed transfer by them of undivided fractional interests in certain parcels of land in exchange for certain other parcels of land and undivided fractional interests in certain other parcels of land to be transferred to them by distributing sec_1031 the bases of the parcels of land and the bases of the undivided fractional interests in the parcels of land to be acquired by each taxpayer as described in rulings and above will be the same as that of the property plr-109223-99 exchanged by each such taxpayer allocated among the parcels acquired according to their respective fair market values on the date of the exchange sec_1031 the determination in ruling above is valid only to the extent that the values of the properties relinquished and received by each taxpayer are approximately equal no opinion is expressed as to whether the properties relinquished and received as described in rulings and above are approximately equal because the parties to this transaction are related as defined by sec_267 we note the possible application of sec_1031 if property received in the like-kind_exchange is sold within two years after the date of the last transfer that was part of the exchange except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by lewis k brickates assistant to chief branch
